Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, 7, 8, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites  “a parameter related to an aggregate or an agglomerate of objects within the fluid, such as the generation of nano-aggregates.”
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recites “means of at least one transmission measurement, notably with a measurement angle (α) ranging between 130° and 180°, preferably between 165° and 180°.” The phrases "preferably"  or “notably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites “means of at least one reflection measurement, notably with a measurement angle (α) ranging between 5° and 90°, preferably between 20° and 40°.” The phrases "preferably"  or “notably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 recites the limitation "the limitation of the noise" in lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation of a minimum value ranging between 780-100nm and a maximum value ranging between 1700-2500nm, and the claim also recites “preferably the wavelength variation ranges between 900-1700nm” and thus selects a minimum value of 900nm and a maximum value of 100nm which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The balance of claims are rejected for being dependent upon an already rejected claim.
Allowable Subject Matter
Claims 1, 4, 5, 9, 10 and 13-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, none of the prior art of record  discloses or makes obvious a method of determining at least one parameter representative of a change in a fluid due to a temperature variation of the fluid, namely the steps of: 
b) performing a spectral measurement by spatially resolved near-infrared spectroscopy for the fluid (F) placed in the transparent medium, the spectral measurement being performed for at least two measurement angles and for at least two temperatures of the fluid, 
c) performing a multivariate analysis of the spectral measurement as a function of the temperature, and 
d) determining the parameter representative of a change in the fluid by means of the multivariate analysis.  
The balance of claims are allowable for the above-stated reasons.
References such as US8326548 (Oh) teach predicting the wax appearance temperature with using FTIR spectroscopy at different temperatures, but does not teach spectra measurements at different measurement angles, in combination with the other claimed steps. References such as Paso (Cited below) also teach measuring the wax appearance temperature using NIR scattering at different temperatures, but does not teach at different measurement angles, in combination with the other claimed steps.
Further, other references such as NPL Rey-Bayle disclose multiangle near infrared spectroscopy of samples for in line monitoring, but does not teach at different temperatures.
The balance of claims are allowable for the above stated reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,326,548 (Oh)- discloses determining the wax appearance temperature using FITR at different temperatures.
NPL: Measurement of Wax Appearance Temperature Using NIR scattering by Paso et al., published in 2009: discloses determining wax appearance temperature using NIR scattering.
NPL: Multiangle infrared spectroscopy associated with common components and specific weights analysis for in line monitoring, published April 2019. Discloses multiangle spectroscopy of fluids but does not teach at different temperatures.
US 6,841,779- discloses determining wax precipitation temperature based on temperature.
US 2007/0143023-see figures 5 and 6
US 2017/0363540- discloses NIR spectroscopy of crude oil to produce the pour point, cloud point.
US 2019/0128117-see figure 3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2896